Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott (US 6,120,525) in view of Oddsen et al. (US 6,254,624).
Regarding claim 21, Westcott discloses a method of wound closure comprising: providing a skin tensioning device (Figure 7) having a rigid insert (136; rigid enough to tension a suture) and a shell (120); passing a suture through the skin tensioning device to stretch the patient's skin (col. 4, lines 16-40); and removing the skin tensioning device prior to closing the wound (col. 8, lines 48-50; Figures 8 and 9).  
Westcott fails to disclose that the shell is elastomeric.
Oddsen et al. (Westcott and Oddsen et al. both in Applicant’s field of skin tensioning prior to closing a wound) disclose a cushion (16A; Figures 4 and 5) for a skin tensioning device (col. 6, lines 36-67) which is made of an elastic material (claim 11) in order to provide a soft surface for contacting the skin and preventing damage during the tensioning process (col. 4, lines 22-25).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the shell of Westcott with an elastomeric cushion on/at a skin contacting region in order to protect the skin from damage during the tenioning process as taught by Oddsen et al.
Regarding claim 22, Westcott discloses providing the skin tensioning device comprises providing a bridge body (116), a portion (120) of the bridge body being in contact with a patient's skin and a second portion (136) of the bridge body being elevated above a wound.  
Regarding claim 25, the method further comprises the step of successively applying tension on the suture and releasing the tension on the suture (col. 5, lines 50-52 of Westcott).  
Regarding claim 26, the method further comprises the step of maintaining tension on the suture for a duration of time to stretch the patient's skin (col. 4, lines 16-40 of Westcott).  
Regarding claim 27, the method further comprises the step of closing the wound with at least one of a suture, a staple or an adhesive (col. 8, lines 48-50; Figures 8 and 9 of Westcott).  

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 28-40 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771